Putnam American Government Income Fund 1| 30| 06 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 4 What are the funds main investment strategies and related risks? 6 Who manages the fund? 10 How does the fund price its shares? 15 How do I buy fund shares? 15 How do I sell fund shares? 22 How do I exchange fund shares? 25 Policy on excessive short-term trading 26 Fund distributions and taxes 29 Financial highlights 30 Class A, B, C, M and R shares Investment Category: Income This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may qualify for sales charge discounts on class A or class M shares. Please notify your financial advisor of other accounts that may help you obtain a sales charge discount. See How do I buy fund shares? for details. Fund summary GOAL The fund seeks high current income with preservation of capital as its secondary objective. MAIN INVESTMENT STRATEGIES U.S. GOVERNMENT BONDS We invest mainly in bonds that: * are obligations of the U.S. government, its agencies and instrumentalities * are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or by only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds and * have intermediate to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% of net assets in mortgage-backed securities of private issuers rated AAA or its equivalent, at the time of purchase, by a nationally recognized securities rating agency, or if unrated, that we determine to be of comparable quality. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: * The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. 2 P R O S P E C T U S * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. You can lose money by investing in the fund.
